PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/554,791
Filing Date: 31 Aug 2017
Appellant(s): Kalem et al.



__________________
Jaksha Tomic, Reg. No. 53,696
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US 7179301; of record) in view of  Schmaus et al. (US 2016/0008297; of record).
Vidal is directed to hair dying compositions. Examples 25-30 are of particular interest and are pasted below: 
    PNG
    media_image2.png
    380
    635
    media_image2.png
    Greyscale
 Each of these dye compositions is mixed with an equal amount of an oxidizing composition consisting of hydrogen peroxide such that the final mixture pH is 9.5 (see column 47, lines 1-31).  This composition is then applied to hair for 30 minutes to achieve a dying benefit (see instant claim 20 (ii) and (iii)). 

In all, Vidal suggests a hair dying composition comprising an oxidizing base (e.g N-(4-aminophenyl)-3-hydroxypyrrolidoine) (see instant claim 20 (c-2)), an oxidizing agent (e.g. hydrogen peroxide) (see claim 20 (c-1)), a cosmetically acceptable carrier (e.g. water) (see instant claim 20 (b)) and a dye (synthetic and/or natural) (see instant claim 20 (c-3) and (c-4)).
Vidal fails to teach including a menthol compounds corresponding to formula I, II and/or III (e.g. menthone glycerine acetal and/or menthone glycerine ketal).
Schmaus is directed to cosmetic/dermatological compositions in the form of shampoos and other various hair care products such as hair coloring formulations (see Example 30).
Schmaus teaches that their composition comprises an additional substances for preventing, alleviating itchy skin conditions and/or one or more skin irritation-reducing agents such as the cooling agents menthyl lactate and menthone glycerol acetal (see [0050]) (see instant claim 20(i)(a)) (see instant claim 24) which are present in an amount of 0.01-10% by weight (see [0052]) (see instant claim 23). Selection and inclusion of menthone glycerol acetal into the hair coloration formula of Vidal would have been obvious so as to provide a refreshing, cooling benefit to the scalp of the user thereof. See MPEP 2143(I)(A) which states combining prior art elements according to known methods to yield predictable result is indicia of obviousness.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
(2) Response to Argument
In response to the 103 rejection of claims 20, 23 and 24 over Vidal et al. (US 7179301) in view of Schmaus et al. (US 2016/0008297), Appellant contends the rejection is improper for the following reasons: 
Vidal requires a specific colorant, a para-diphenylenediamine derivative. Since the instant claims employ the transitional phrase “consisting of” and because the instant claims do not recite a para-diphenylenediamine derivative, Vidal is not applicable; and 
Schmaus has absolutely no overlap to the technological area of the present invention. Moreover, Schmaus contains numerous pages of hundreds of potential additives and one would not identify and use menthone glycerine acetal and/or menthone glycerine ketal. The Examiner is improperly employing in “needle-in-the-haystack” analysis to make the rejection.

In response to A, Applicant is correct that Vidal does teach and require their composition to include a para-phenylenediamine compound. However, contrary to Appellants assertion, this is not outside the scope of the instant claims. 
Instant claim 1 (c-2) requires the presence of an “oxidation base”. Appellant’s specification teaches that “oxidation base” compounds include those “preferably” chosen from para-phenylenediamine compounds including 3-hydroxy-1-(4-aminophenyl)pyrrolidine (see [0077] of specification).  

It’s critical to note that the compound(s) of Vidal are chemically the same and overlapping with the compound(s) identified as a “preferred” “oxidation base” compound by the instant application. Thus, Appellant’s argument should not considered persuasive because Vidal’s requirement of a para-phenylenediamine compound, specifically N-4-aminophenyl-3-hydroxypyrrolidine, is within the scope of the claimed subject matter of instant claim 1 (i.e. “oxidation base”).

In response to B, the suggestion that Schmaus does not overlap with the technological area of the present invention is incorrect.  The instant invention is directed to a method of using a composition that colors hair (“permanent hair dyeing”). Schmaus is directed to compositions for preventing, reducing and/or alleviating itchy skin conditions wherein the composition may take the form of a “hair care and/or coloring composition” (see [0007, 0135. 0136]). Thus, it is incorrect to say that the composition of Schmaus does not overlap with the “technological area” of the present invention because both the instant claims and the reference are directed to hair care compositions.
As it pertains to the selection of menthone glycerine acetal and/or menthone glycerine ketal, this would have been obvious. As noted above, similar to the instant claims, Schmaus is directed to compositions that may be used on the hair and scalp. Schmaus teaches that their composition is to include a cooling agent, such as menthone glycerol acetal (see [0119]),  to achieve a cooling 
As it pertains to the suggestion that selection of menthone glycerine acetal is tantamount to a “needle-in-the-haystack”, the Examiner respectfully disagrees.  Although Schmaus’s composition suggest a myriad of components outside the scope of the instant claims (e.g. PEG esters/ethers), it is entirely reasonable to expect one of ordinary skill in the art would be motivated to include a cooling agent into the hair coloring composition of Vidal to achieve a cooling and soothing benefit. Those of ordinary skill are capable of identifying compounds for their specific benefit and selecting them individually for inclusion in to other compositions with a reasonable expectation that they’d maintain the same physiological properties. See MPEP 2143(I)(A). There is no indication by Schmaus (despite Appellant’s assertion), or evidence by Appellant, that PEG ester/ethers, or any other of Schmaus’s components, are required to propagate the physiological cooling benefit achieved by menthone glycerol acetal. Additionally, there is no reason provided by Appellant that one would not desire to add the cooling sensate to Vidal’s hair care composition despite the prior art’s indication that such a modification would be desirable. The suggestion that selection of menthone glycerine acetal is improper should not be considered persuasive as there is sufficient motivation to select and include it in a hair care composition with a reasonable expectation for success in imparting a cooling and soothing benefit on to the hair/scalp area.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        

Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                
                                                                                                                                                                                        /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.